Blandford, Justice.
A judgment was rendered in the justice court in favor of the defendant in error against the plaintiff in error, *10and she appealed to the superior court Hpon the hearing of the same, a verdict was rendered against her. She moved for a new trial, which motion was overruled, and she excepts and says this is error. It is shown by the record that the father of the plaintiff in error was the owner of 500 acres of land in his lifetime; that he had five children, one of whom was the plaintiff in error, and another the defendant in error; that he divided this land amongst his children, giving, to each one hundred acres of the same, stating at the time that he gave the plaintiff' in error the “ home place,” and that he was going to live with her. The other four hundred acres were valued by the father, and were put in a hat and drawn for by the other four children, the father stating that those who got the most valuable land should pay back enough to the others to equalize the same in value. The daughter, the plaintiff in error, was not present at the time this division took place. She was a minor at the time, and it does not .appear that she knew anything about it. The father made deeds to this land to each of his children, including the plaintiff in error. It does not appear that she ever made any promise, expressly or by implication, to pay the other children any difference in value between the land which she received and the land which they received. We cannot see upon what principle the defendant in error could have recovered against the plaintiff in error. We think, as a matter of law, that the verdict was wrong; and we direct that the judge of the superior court set aside the verdict and the judgment entered thereon, and dismiss the case.

Judgment reversed.